Citation Nr: 0817137	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  97-18 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to increased rating for lumbosacral strain, 
currently rated 20 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel





INTRODUCTION

The veteran had active service from December 1971 to May 
1974.  

This matter came to the Board of Veterans' Appeals (Board) 
from a January 1996 rating decision by a Department of 
Veterans Affairs (VA) Regional Office (RO).  This matter was 
remanded in April 2004 for further development.  A review of 
the record shows that the RO has complied with all remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998). 

In his substantive appeal, the appellant requested a Board 
hearing; however, he failed to report for a hearing scheduled 
in February 2004.  


FINDING OF FACT

The veteran's lumbosacral strain is not productive of 
incapacitating episodes having a total duration of at least 4 
weeks during the past 12 months; manifested by limitation of 
thoracolumbar forward flexion to 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine; or 
severe lumbosacral strain with listing of whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.   


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 4.1-4.14, 4.40, 4.46, 4.71a, Diagnostic Codes 5292, 
5293, 5295 (2002-2007); Diagnostic Code 5243 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159 (2007) Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  In this case, the veteran claimed 
entitlement to service connection for lumbosacral strain 
prior to enactment of the VCAA.  The veteran's appeal stems 
from a January 1996 rating decision which denied the 
assignment of a higher evaluation for lumbosacral strain.  In 
January 2006, a VCAA letter was issued.  The VCAA letter 
notified the veteran of what information and evidence is 
needed to substantiate his claim, as well as what information 
and evidence must be submitted by the claimant, what 
information and evidence will be obtained by VA, and the need 
for the claimant to submit any evidence in his possession 
that pertains to the claim.  Id.; but see VA O.G.C. Prec. Op. 
No. 1-2004 (Feb. 24, 2004).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  Although the 
notice provided to the veteran in January 2006 was not given 
prior to the first AOJ adjudication of the claim, the 
contents of this notice fully complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  Therefore, to decide the appeal would not be 
prejudicial to the claimant.  

In August 2006, the veteran was provided with notice of the 
types of evidence necessary to establish a disability rating 
and the type of evidence necessary to establish an effective 
date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Despite initial inadequate notice provided to the veteran, 
the Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  In any event, since the Board 
concludes below that the preponderance of the evidence is 
against entitlement to an increased rating, any questions as 
to the appropriate effective dates to be assigned are 
rendered moot.  Thus, VA has satisfied its duty to notify the 
appellant.

At this point the Board acknowledges that for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. 

In this case there has clearly been no compliance with 
Vazquez since that judicial decision was just rendered in 
January 2008.  After reviewing the claims file, however, the 
Board finds no resulting prejudice to the veteran.  It 
appears clear to the Board that a reasonable person under the 
facts of this case could be expected to know and understand 
the types of evidence necessary to show a worsening or 
increase in the severity of lumbosacral strain and the effect 
of that worsening on employment and daily life.  The Board 
believes it significant that the veteran has been represented 
in the claims process by Disabled American Veterans, which 
organization represents numerous veterans.  The Board 
believes it reasonable to expect that this service 
organization duly informs the claimants of the rating 
criteria and the types of evidence necessary to obtain higher 
ratings for service-connected disabilities.  The Board finds 
that the veteran has had actual knowledge of the elements 
outlined in Vazquez and that no useful purpose would be 
served by remanding to the RO to furnish notice as to 
elements of his claim which the veteran has already 
effectively been made aware of.  Such action would not 
benefit the veteran.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The evidence of record contains the veteran's post-service VA 
medical records.  The evidence of record also contains 
several VA examinations.  The examination reports obtained 
are fully adequate and contain sufficient information to 
decide the issue on appeal.  See Massey v. Brown, 7 Vet. App. 
204 (1994).  The veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal, 
and have not argued that any error or deficiency in the 
accomplishment of the duty to notify and duty to assist has 
prejudiced him in the adjudication of his appeal.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Therefore, the 
Board finds that duty to notify and duty to assist have been 
satisfied and will proceed to the merits of the veteran's 
appeal.  




Criteria & Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected lumbosacral strain warrants 
an increased disability rating.  A June 1977 rating decision 
granted service connection for chronic low back strain and 
assigned a 10 percent disability rating effective May 18, 
1976 under Diagnostic Code 5295.  A September 1992 rating 
decision assigned a 20 percent disability rating for chronic 
low back strain effective June 17, 1991.  A July 1998 rating 
decision continued a 20 percent disability rating for 
lumbosacral strain.  

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, however, an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. 
§ 5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as each set of amendments 
discussed below have a specified effective date without 
provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.

The veteran was originally rated under the provisions of 
Diagnostic Code 5295.  That code provided as follows:

Diagnostic Code 5295 (in effect prior to September 26, 2003) 
provided ratings for lumbosacral strain.  Lumbosacral strain 
with muscle spasm on extreme forward bending, unilateral loss 
of lateral spine motion in the standing position, was rated 
20 percent disabling.  Severe lumbosacral strain with listing 
of whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion, was 
rated 40 percent disabling.  38 C.F.R. §  4.71a. 

Also for consideration are Diagnostic Codes 5292 and 5293 in 
effect at the time the veteran filed his claim.  Diagnostic 
Code 5292 provided for ratings based on limitation of motion 
of the lumbar spine.  Moderate limitation of motion warranted 
a 20 percent evaluation.  Severe limitation of motion 
warranted a 40 percent rating.

Diagnostic Code 5293 provided for ratings based on 
intervertebral disc syndrome.  A 20 percent rating was 
assigned for moderate intervertebral disc syndrome, and a 40 
percent rating was assigned for severe intervertebral disc 
syndrome with recurring attacks and intermittent relief.  A 
maximum 60 percent rating was assigned for pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, and little intermittent relief.

Effective September 26, 2003, the criteria for evaluating 
disabilities of the spine were amended.  See 68 Fed. Reg. 
51,454 (August 27, 2003) (codified at 38 C.F.R. § 4.71a).  A 
General Formula for Diseases and Injuries of the Spine 
provides that with or without symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, the 
following ratings are assigned:

A 100 percent rating is assigned for unfavorable ankylosis of 
the entire spine.

A 50 percent rating is assigned for unfavorable ankylosis of 
the entire thoracolumbar spine.

A 40 percent rating is assigned for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 30 percent rating is assigned for forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine.

A 20 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

Note (1) provides that any associated, objective neurologic 
abnormalities, including bowel or bladder impairment, are to 
be rated separately under the appropriate diagnostic code.

Note (2) provides, in part, that the combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.

Note (2) also provides that for rating purposes, the normal 
ranges of motion in the thoracolumbar spine are as follows: 
forward flexion, 90 degrees; extension, zero degrees, left 
and right lateral flexion, 30 degrees; and left and right 
lateral rotation, 30 degrees.

Note (5) provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

Under the regulations revised effective September 23, 2002, 
intervertebral disc syndrome is evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under Sec. 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2007).

Under these criteria, when intervertebral disc syndrome is 
productive of incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past twelve months, a 20 percent rating is assigned.  When 
incapacitating episodes have a total duration of at least 
four weeks but less than six weeks during the past twelve 
months, a 40 percent rating is assigned.  When incapacitating 
episodes have a total duration of at least six weeks during 
the past 12 months, a maximum 60 percent rating is assigned.

Note (1) following 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2007) provides that an incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.

Note (2) following 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2007) provides that when evaluating on the basis of chronic 
manifestations, the adjudicator is to evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Neurologic 
disabilities are to be evaluated separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.

Note (3) following 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2007) provides that if intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, each 
segment should be evaluated on the basis of chronic 
orthopedic and neurologic manifestations or incapacitating 
episodes, whichever method results in a higher evaluation for 
that segment.

As noted above, the criteria for rating intervertebral disc 
syndrome that became effective on September 23, 2002, 
contained a note defining incapacitating episodes and chronic 
orthopedic and neurologic manifestations.  The Federal 
Register version setting forth the final rule indicates that 
the three notes following the version of Diagnostic Code 5293 
that became effective on September 23, 2002, were deleted 
when intervertebral disc syndrome was reclassified as 
Diagnostic Code 5243 in the criteria that became effective on 
September 26, 2003.  This was inadvertent and has now been 
corrected by 69 Fed. Reg. 32,449, 32,450 (June 10, 2004), a 
final correction that was made effective September 26, 2003. 

Under both the old and the new criteria, it should also be 
noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic 
Code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Any 
change in Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  

VA outpatient treatment records dated in August 1995 reflect 
that the veteran underwent a radiological examination on his 
lumbar spine.  The examination revealed hemisacralization of 
L5 with additional joint on the left side.  There was minimal 
levoscoliosis.  There was a small anterior spur at the upper 
anterior margin of the body of L3.  

The veteran underwent a VA examination in February 1996.  He 
reported severe back pain in his low back in the middle and 
somewhat paravertebral bilaterally over the previous few 
years.  He stated that the pain was so severe that he rarely 
left the house except for medical appointments and church 
related activities.  He claimed that moving his head or upper 
extremities caused severe pain in between his shoulder blades 
that radiated down into the middle low back.  

Upon physical examination, the examiner found mild 
levoscoliosis musculature of the back.  Range of motion was 
unable to be adequately assessed secondary to the veteran's 
pain and virtually decreased range of motion in all 
directions.  The examiner diagnosed chronic back pain with 
history of low back strain, as well as mild levoscoliosis.  

VA outpatient treatment records dated in February 2000 
reflect that the veteran underwent an MRI of the lumbar 
spine.  The MRI revealed no evidence of significant central 
canal stenosis or neural foraminal stenosis.  There was a 
mild to moderate left L4-5 neural foraminal narrowing 
secondary to a left foraminal disc protrusion at this site.  
Very mild bilateral L2-3 neural foraminal narrowing was noted 
secondary to inferior foraminal disc bulging.  There was no 
evidence of fracture, subluxation, or bone marrow replacing 
tumor.  There was moderate L2-3 and mild to moderate L4-5 
degenerative disc disease.  

The veteran underwent another VA examination in May 2003.  He 
complained of constant pain of the low back.  He denied any 
flare-up.  He stated that functional impairments at time of 
examination were numbness during standing and walking.  As a 
result of the condition, the veteran claimed he had lost 30 
years of work.  He stated that he was able to brush teeth, 
cook, walk, shower, shop, dress himself, take out trash, and 
drive a car.  He claimed that he was unable to climb stairs, 
vacuum, garden, or push a lawn mower.  He reported that his 
usual occupation was a laborer, and his last date of 
employment was in 1975.  

Upon physical examination, the veteran had normal posture and 
gait.  The examiner noted tenderness to palpation of the 
lumbar spine.  There was no spasm or signs of radiculopathy.  
Flexion was to 40 degrees, extension to 20 degrees, and right 
and left lateral flexion to 20 degrees.  Right and left 
rotation was to 30 degrees.  Range of motion of lumbar spine 
was not additionally limited by pain, fatigue, weakness, lack 
of endurance or incoordination.  The veteran underwent an x-
ray of the lumbar spine.  X-ray findings revealed mild to 
moderate degenerative arthritis.  The examiner diagnosed 
moderate degenerative arthritis of the lumbar spine, and 
noted that the veteran's impairments related to this 
condition were walking and standing for prolonged periods of 
time.  

The veteran underwent another VA examination in December 
2006.  He reported severe flare-ups of spinal conditions.  He 
stated that the flare-ups occurred weekly and lasted for 
hours.  He claimed that changes in weather or walking too far 
precipitated flare-ups.  He reported that he was almost 
unable to ambulate when flare-ups occurred.  

Upon physical examination, there was no spasm or atrophy.  
The examiner noted bilateral guarding, pain with motion, 
tenderness, and weakness.  The examiner opined that the 
localized tenderness or guarding was severe enough to be 
responsible for abnormal gait or abnormal spinal contour.  
The examiner noted scoliosis when the pelvis was tilted left.  
There was no symmetry in appearance, with the asymmetry being 
lists to left, partly related to prosthesis for foot 
amputation.  The examiner noted no gibbus, kyphosis, lumbar 
lordosis, or reverse lordosis.  The examiner noted list, 
lumbar flattening, and scoliosis.  Flexion was zero to 50 
degrees with pain on active motion, beginning at 30 degrees 
and ending at 50 degrees.  Extension was zero to 10 degrees 
with pain on active motion, beginning at 5 degrees and ending 
at 10 degrees.  Lateral flexion bilaterally was zero to 15 
degrees, with pain on active motion beginning at 10 degrees 
and ending at 15 degrees.  Lateral rotation on the right side 
was zero to 20 degrees with pain on active motion at 20 
degrees.  Lateral rotation on the left side was zero to 5 
degrees with pain on active motion at 5 degrees.  

The examiner noted that the reduced range of motion was not 
"normal" for the veteran due to other factors not related 
to the lumbosacral strain.  Lasegue's sign was not positive.  
The examiner noted that the veteran retired from his 
occupation as a construction worker in 1976.  The examiner 
diagnosed degenerative disc disease of the lumbar spine with 
associated lumbar myofascial pain syndrome.  There was no 
evidence of radiculopathy.  Leg symptoms were a non-specific 
manifestation of the lumbar myofascial pain syndrome.  There 
were no effects of lumbosacral strain on feeding or grooming.  
The effects on toileting was mild.  The effects on shopping, 
recreation, traveling, bathing, and dressing were moderate.  
The effects on chores and exercise were severe.  The 
veteran's disability prevented sports.   

Applying former Diagnostic Code 5295 to the lumbar spine, the 
Board finds that the veteran does not have severe lumbosacral 
strain with listing of whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  For example, although the December 2006 VA 
examiner found listing, there was no finding that the 
lumbosacral strain was severe.  Furthermore, the examiner 
noted that the listing was partly related to prosthesis for 
foot amputation.  Moreover, the veteran had normal posture 
and gait at the May 2003 VA examination.  Although VA 
outpatient treatment records dated in February 2000 reflect 
neural foraminal narrowing, the narrowing was only mild to 
moderate in severity, and the record does not reflect any 
other finding of narrowing or irregularity of joint space.  

Further, there is no evidence of severe limitation of motion 
to warrant a 40 percent rating under former Diagnostic Code 
5292.  Likewise, the evidence does not show severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief to warrant a higher rating under former 
Diagnostic Code 5293.  

Turning the current criteria, the documented ranges of 
pertinent spinal motion quantitatively fail to meet the 
requirements for a rating in excess of 20 percent under the 
new General Rating Formula for Diseases and Injuries of the 
Spine.  There is no suggestion of forward flexion of the 
thoracolumbar spine to 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  For example, 
the December 2006 VA examiner noted that the veteran had 
flexion to 50 degrees.  No higher rating is warranted under 
these criteria.

With regard to the issue of an increased disability rating 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, the Board notes that the 
competent medical evidence is devoid of objective findings of 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.  As 
such, a 40 percent disability rating is not warranted under 
the formula for rating intervertebral disc syndrome in effect 
from September 23, 2002, based on incapacitating episodes.  

The Board acknowledges that the veteran, in advancing this 
appeal, is asserting that a disability rating in excess of 20 
percent for lumbosacral strain is warranted as he contends 
that the severity of the lumbosacral strain is greater than 
what is reflected by the disability ratings.  In this case, 
the preponderance of the evidence is against finding 
pertinent symptomatology which meets the applicable criteria 
for a rating in excess of 20 percent for the veteran's 
lumbosacral strain.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  The Board notes that the veteran, at 
the December 2006 VA examination, stated that he retired from 
his occupation in 1976.  In this regard, the Board finds that 
there has been no showing by the veteran that his service-
connected disability has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that the veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v.  Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

Thus, the preponderance of the evidence is against the claim 
for an increased evaluation for lumbosacral strain.  As a 
result, the Board finds that the benefit-of-the-doubt 
doctrine is not applicable, and the veteran's claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2007); 38 
C.F.R. §§ 4.3, 4.7.


ORDER

Entitlement to a disability rating greater than 20 percent 
for lumbosacral strain is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


